

Exhibit 10.1
 
     AMENDED AND RESTATED EMPLOYMENT AGREEMENT dated March 4, 2011, between PALL
CORPORATION, a New York corporation (the “Company”), and ERIC KRASNOFF
(“Executive”).
 
     WHEREAS, the parties hereto are parties to an Amended and Restated
Employment Agreement dated July 20, 2005, as amended May 3, 2006, July 18, 2006,
and December 31, 2008 (the “Existing Agreement”), and
 
     WHEREAS, the parties hereto wish to amend and restate the Existing
Agreement as a result of Executive’s notice to the Company on January 28, 2011
of his intention to retire;
 
     NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
hereinafter set forth, the parties hereto agree that the Existing Agreement is
hereby amended and restated to read in its entirety as follows:
 
     ss.1. Employment and Term.
 
     The Company hereby employs Executive, and Executive hereby agrees to serve,
as chief executive officer of the Company, with the duties set forth in ss.2,
for a term (hereinafter called the “Term of Employment”) which began August 1,
2003 (the “Term Commencement Date”) and ending upon the earlier of (a) March 9,
2012 or (b) the appointment of a successor chief executive officer (whether
interim or permanent).
 
     ss.2. Duties.
 
     (a) As used herein, the term “chief executive officer” means the person who
has the title of chief executive officer of the Company and also has such
authority and duties as are customarily possessed by and assigned to a chief
executive officer and consistent with the Company’s bylaws.
 
     (b) During the Term of Employment, Executive shall, except during customary
vacation periods and periods of illness, devote all of his business time and
attention (other than time devoted to charitable and family business and/or
investment activities which do not materially interfere with his duties
hereunder) to the performance of his duties hereunder and to the business and
affairs of the Company and its subsidiaries and to promoting the best interests
of the Company and its subsidiaries, and he shall not, either during or outside
of such normal business hours, engage in any activity inimical to such best
interests.
 

--------------------------------------------------------------------------------

 

Execution Copy
 
     ss.3. Compensation and Benefits During Term of Employment.
 
     (a) Base Salary. With respect to the period beginning on the Term
Commencement Date and ending on July 31, 2004, the Company shall pay to
Executive a Base Salary (in addition to the compensation provided for elsewhere
in this Agreement) at the rate of $760,000 per annum (hereinafter called the
“Original Base Salary”). With respect to each Contract Year beginning with the
Contract Year which starts August 1, 2004, the Company shall pay Executive a
Base Salary at such rate as the Board of Directors may determine but not less
than the Original Base Salary adjusted as follows: The term “Contract Year” or
“Fiscal Year” as used herein means the period from August 1 of each year through
July 31 of the following year. For each Contract Year during the Term of
Employment beginning with the Contract Year which starts August 1, 2004, the
minimum compensation payable to Executive under this ss.3(a) (hereinafter called
the “Minimum Base Salary”) shall be determined by increasing (or decreasing) the
Original Base Salary by the percentage increase (or decrease) of the Consumer
Price Index (as hereinafter defined) for the month of June immediately preceding
the start of the Contract Year in question over (or below) the Consumer Price
Index for June 2003. The term “Consumer Price Index” as used herein means the
“Consumer Price Index for all Urban Consumers” compiled and published by the
Bureau of Labor Statistics of the United States Department of Labor for “New
York - Northern N. J. - Long Island, NY-NJ-CT-PA”. To illustrate the operation
of the foregoing provisions of this ss.3(a): Executive’s Base Salary for the
Contract Year August 1, 2004 through July 31, 2005 shall be not less than the
Original Base Salary adjusted by the percentage increase (or decrease) of the
Consumer Price Index for June 2004 over (or below) said Index for June 2003.
Further adjustment in the Minimum Base Salary shall be made for each ensuing
Contract Year, in each case (i) using the Consumer Price Index for June 2003 as
the base except as provided in the immediately following paragraph hereof and
(ii) applying the percentage increase (or decrease) in the Consumer Price Index
since said base month to the Original Base Salary to determine the Minimum Base
Salary. The Base Salary shall be paid in such periodic installments as the
Company may determine but not less often than monthly. For the avoidance of
doubt, the Board of Directors set Executive’s Base Salary for the Contract Year
which starts August 1, 2010 at a rate of $ 928,393 per annum, which shall be the
Original Base Salary for the calculation of the Minimum Base Salary for the
Contract Year which starts August 1, 2011.
 
     If with respect to any Contract Year (including the Contract Year beginning
August 1, 2004) the Board of Directors fixes the Base Salary at an amount higher
than the Minimum Base Salary, then (unless a resolution adopted simultaneously
with the resolution fixing such higher Base Salary for such Contract Year
provides otherwise), for the purpose of determining the Minimum Base Salary for
subsequent Contract Years: (i) the amount of the higher Base Salary so fixed
shall be deemed substituted for the Original Base Salary wherever the Original
Base Salary is referred to in the immediately preceding paragraph hereof, and
(ii) the base month for determining the Consumer Price Index adjustment shall be
June of the calendar year in which the Contract Year to which such higher Base
Salary is applicable begins (e.g., if the Board fixes a Base Salary for the
Contract Year beginning August 1, 2004 which is higher than the Minimum Base
Salary, then June 2004 would become the base month for the purposes of making
the CPI adjustment to determine the Minimum Base Salary for subsequent Contract
Years).
 
     (b) Bonus Compensation. With respect to each Fiscal Year of the Company
falling in whole or in part within the Term of Employment beginning with the
Fiscal Year ending July 31, 2004, Executive shall be eligible to receive a Bonus
(in addition to his Base Salary) in accordance with the terms of the Pall
Corporation 2004 Executive Incentive Bonus Plan adopted by the Compensation
Committee of the Board of Directors of the Company on October 16, 2003, approved
by shareholders at the annual meeting of shareholders on November 19, 2003, and
amended by the Board of Directors, acting by its Compensation Committee, on July
19, 2005 and January 18, 2006, a copy of which is annexed hereto and
incorporated herein by reference (the “Bonus Plan”). Words and terms used herein
with initial capital letters and not defined herein are used herein as defined
in the Bonus Plan. For purposes of determining the amount of the Bonus payable
to Executive for any Fiscal Year under the Bonus Plan (the “Plan Bonus”),
Executive’s Target Bonus Percentage shall be 150% of his Base Salary for such
Fiscal Year.
 
2
 

--------------------------------------------------------------------------------

 

Execution Copy
 
     (c) Fringe Benefits and Perquisites. During the Term of Employment,
Executive shall enjoy the customary perquisites of office, including but not
limited to office space and furnishings, secretarial services, expense
reimbursements, and any similar emoluments customarily afforded to senior
executive officers of the Company. Executive shall also be entitled to receive
or participate in all “fringe benefits” and employee benefit plans provided or
made available by the Company to its executives or management personnel
generally, such as, but not limited to, group hospitalization, medical, life and
disability insurance, and pension, retirement, profit-sharing and stock option
or purchase plans; provided, however, Executive shall make no new elections to
defer compensation under the Company’s Management Stock Purchase Plan following
the date hereof, and the Company is not required to award any new grants to
Executive under any of the Company’s equity plans after the date hereof. The
Company will continue to provide Executive with indemnification and advancement
of legal fees as required by the bylaws of the Company and applicable law.
 
     (d) Vacation. Executive shall be entitled each year to a vacation or
vacations in accordance with the policies of the Company as determined by the
Board or by an authorized senior officer of the Company from time to time, which
shall not be less than customarily provided to senior executive officers of the
Company. The Company shall not pay Executive any additional compensation for any
vacation time not used by Executive.
 
     (e) Relocation Expenses. If at any time during the Term of Employment
Executive changes the location of his principal office, either at the request of
the Company or because it is in the best interests of the Company for him to do
so, to a location more than one hour’s commuting time from the present principal
office of the Company in Port Washington, Long Island, New York, the Company
shall reimburse Executive for all costs and expenses reasonably related to or
arising from such relocation, including but not limited to the cost of suitable
housing at the new location, the cost of continuing to maintain his residence at
the old location if he so elects, moving expenses, and the amounts necessary to
equalize Executive’s taxes and cost of living between the old and new locations
so that Executive will not have suffered any financial disadvantage from having
relocated.
 
     (f) Legal Expenses. The Company shall reimburse Executive for reasonable
legal fees incurred in connection with the Company investigation begun January
10, 2011.
 
     ss.4. Termination by Reason of Disability, Death, Retirement or Change in
Control.
 
     (a) Disability or Death. If, during the Term of Employment, Executive, by
reason of physical or mental disability, has been incapable of performing his
principal duties hereunder for an aggregate of 130 working days out of any
period of 12 consecutive months, the Company at its option may terminate the
Term of Employment effective immediately by notice to Executive given within 90
days after the end of such 12-month period. If Executive shall die during the
Term of Employment or if the Company terminates the Term of Employment pursuant
to the immediately preceding sentence by reason of Executive’s disability, the
Company shall pay to Executive, or to Executive’s legal representatives, or in
accordance with a direction given by Executive to the Company in writing, (i)
Executive’s Base Salary to the end of the month in which such death or
termination for disability occurs and (ii) any Plan Bonus or pro rata portion
thereof that Executive is entitled to receive in accordance with the terms of
the Bonus Plan.
 
3
 

--------------------------------------------------------------------------------

 

Execution Copy
 
     (b) Retirement. [Intentionally deleted].
 
     (c) Change in Control. In the event of a Change in Control as defined in
the Bonus Plan, any of Executive’s restricted stock units not yet vested under
the 1995 Employee Stock Option Plan and not yet vested under the 2005 Stock
Compensation Plan, as amended, (collectively, the “Stock Plans”), and
outstanding on the date on which a Change in Control occurs, will vest on such
date.
 
     ss.5. Payments Following Term of Employment.
 
     (a) Upon termination of the Term of Employment, as Executive will no longer
perform any services for the Company under Section 2 of this Agreement or
otherwise and will experience a “separation from service” as determined under
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
the rules and regulations issued thereunder (“Section 409A”) (“separation from
service”), therefore, subject to Executive’s compliance with Section 13 below
(where applicable) and with Executive’s other continuing obligations under
Section 9 below, Executive will receive the following compensation and benefits
under this Agreement in lieu of any compensation or benefits to which he might
otherwise be entitled under Section 3 of this Agreement or any benefit plans
referenced therein:
 
     (i) Any Plan Bonus or pro rata portion thereof (based on actual Company
performance for the full Fiscal Year as certified by the Compensation Committee
and taking into account any negative discretion the Compensation Committee has
the right to exercise) that Executive may be entitled to receive under the Bonus
Plan with respect to the year in which Executive’s separation from service takes
place, paid in accordance with the terms of the Bonus Plan.
 
     (ii) Each month for a period of 24 consecutive months, beginning with the
month following the month in which Executive’s separation from service occurs,
the Company shall make a payment in an amount equal to (X) the sum of (1) Base
Salary at the annual rate at which Executive’s Base Salary was payable
immediately prior to Executive’s separation from service and (2) the amount
determined under clause (X)(1) multiplied by 70% of the Target Bonus Percentage,
divided by (Y) 12; provided that on any August 1st occurring after Executive’s
separation from service, the annual rate of Base Salary set forth in (X)(1)
shall be adjusted for changes in the Consumer Price Index in the manner set
forth in Section 3(a) hereof. Each installment will be paid on the first
business day of the applicable month.
 
     (iii) Except as provided in ss. 4(c), during the period beginning on the
date of Executive’s separation from service and ending on March 9, 2014, any of
Executive’s restricted stock units not yet vested under the Stock Plans
outstanding on the date of Executive’s separation from service will not be
cancelled, but will continue to vest and be settled in the manner and at the
times set forth in their grant agreements and the Stock Plans as though
Executive had not experienced a separation from service until March 9, 2014.
 
     (iv) (A) During the period beginning on the date of Executive’s separation
from service and ending on March 9, 2014, any of Executive’s units not yet
vested under the Management Stock Purchase Plan, as amended (the “MSPP”), as of
the date of Executive’s separation from service will not be cancelled, but will
continue to be settled in the manner and at the times set forth under the MSPP
as though Executive had not experienced a separation from service until March 9,
2014.
 
4
 

--------------------------------------------------------------------------------

 

Execution Copy
 
     (B) Any vested units Executive had previously deferred under the MSPP, to
the extent payable upon a Termination of Employment (as defined in the MSPP),
will be paid on the two-year anniversary of Executive’s separation from service.
 
     (v) Any monthly pension to which Executive is entitled under the Pall
Corporation Supplementary Pension Plan (the “SPP”) will be calculated at the
time of the two-year anniversary of Executive’s separation from service and will
commence payment on the later of the first day of the month after Executive has
attained his Early Retirement Date (as defined in the SPP) and the two-year
anniversary of Executive’s separation from service.
 
     (vi) In the event that Executive’s separation from service occurs prior to
March 9, 2012, the Company shall continue to make payments of Base Salary to
Executive, in accordance with Section 3(a) of this Agreement, as Executive would
have received had the Term of Employment ended on March 9, 2012. In the event
Executive’s separation from service occurs prior to the end of Fiscal Year 2011
as a result of the appointment of a successor chief executive officer (whether
interim or permanent), the Company will make a cash payment to Executive in an
amount equal to the excess of (A) the Plan Bonus (based on actual Company
performance for the full Fiscal Year as certified by the Compensation Committee
and taking into account any negative discretion the Compensation Committee has
the right to exercise) determined by the Compensation Committee for Fiscal Year
2011 over (B) any pro rata portion of such Fiscal Year 2011 Plan Bonus Executive
receives in accordance with the terms of the Bonus Plan and Section 5(a)(i)
hereof with such payment made at the same time as such pro rata portion is paid
under Bonus Plan and Section 5(a)(i) hereof.
 
     (b) Supplementary Pension Plan. In no event will any monthly pension to
which Executive is entitled under the SPP commence payment prior to the two-year
anniversary of Executive’s separation from service, except that on or after the
date executive attains 65 years of age, upon a separation from service for any
reason, the monthly pension shall be payable at the time and in the form set
forth under the terms of the SPP.
 
5
 

--------------------------------------------------------------------------------

 

Execution Copy
 
     ss.6. Annual Contract Pension and Medical Coverage After Term of
Employment.
 
     (a) For a period of 120 consecutive months beginning with the month
following the two-year anniversary of Executive’s separation from service, the
Company shall pay (i) to Executive during his lifetime, and (ii) if Executive is
not living at the time any such payment is due, then to such payee or payees
(including a trust or trusts) as Executive may at any time (whether during or
after the Term of Employment) designate by written notice to the Company or in
his last will and testament or, if no such designation is made, then to the
legal representatives of Executive’s estate (any such designated payee or estate
being hereinafter called “Executive’s Successor”) an “Annual Contract Pension”
computed as follows: The term “Final Pay” as used herein means one-third of the
aggregate of Executive’s total cash compensation (i.e., Base Salary plus
incentive compensation and any other bonus payments) for those three full Fiscal
Years out of the last five full Fiscal Years prior to the two-year anniversary
of Executive’s separation from service with respect to which three Fiscal Years
Executive received the highest total cash compensation. The Annual Contract
Pension payable to Executive for each “Retirement Year” (as hereinafter defined)
shall be an amount determined by (I) adjusting Executive’s Final Pay for changes
in the Consumer Price Index in the manner set forth in ss.3(a) except that for
purposes of the adjustment under this ss.6, the base month, instead of being
June 2003, shall be the month preceding the month in which payment of the Annual
Contract Pension commences and the comparison month shall be the same month in
each succeeding year and (II) multiplying the Final Pay as so adjusted by 60%
and subtracting therefrom the amount which, as of the two-year anniversary of
Executive’s separation from service, is the maximum annual benefit payable, in
accordance with ss.415(b)(1)(A) of the Internal Revenue Code (or successor
section), as adjusted by the Secretary of the Treasury to such last day under
ss. 415(d) of the Code (or successor section), under a pension plan which
qualifies under ss. 401(a) of the Code (or successor section). Such maximum
annual benefit is hereinafter called the “Maximum Qualified Plan Pension”. Each
12-month period beginning on the first day of the month in which the Annual
Contract Pension first becomes payable hereunder and on the first day of the
same month during each of the succeeding years in which the Annual Contract
Pension is payable hereunder is herein called a “Retirement Year.” There shall
be no adjustment of the Final Pay based on the Consumer Price Index for the
purpose of determining the Annual Contract Pension for the first Retirement Year
so that during such first Retirement Year the Annual Contract Pension shall be
60% of Final Pay minus the Maximum Qualified Plan Pension; there shall be such
adjustment of Final Pay for the purpose of determining the Annual Contract
Pension for the second and each succeeding Retirement Year.
 
     (b) The Company hereby represents to and agrees with Executive, in order to
induce Executive to enter into this Employment Agreement, as follows: For
purposes of the Company’s Supplementary Pension Plan, the amount of the offset
pursuant to ss. 3.1(b)(i) thereof shall be the amount of the pension in fact
payable to Executive under the Pall Corporation Cash Balance Pension Plan, after
giving effect to any distribution theretofore made under said Plan pursuant to a
qualified domestic relations order. The immediately preceding sentence shall
not, however, be deemed to modify the sentence of said ss. 3.1, which reads and
provides as follows: “For purposes of this Section, the amount of the pension
payable to the Member under any Other Retirement Program shall be deemed to be
the amount payable thereunder to the Member in the form of a single life annuity
for the Member’s life beginning on the date the monthly pension under this Plan
commences (the “Commencement Date”), whether or not the Member receives payment
of such pension in such form.”
 
     (c) The Annual Contract Pension shall be paid in equal monthly installments
on the last business day of each month during the period with respect to which
the Annual Contract Pension is payable.
 
     (d) So long as Executive is living it shall be a condition of the payment
of the Annual Contract Pension that, to the extent permitted by Executive’s
health, he shall be available for advisory services requested by the Board of
Directors of the Company, the Executive Committee of said Board or the chief
executive officer of the Company, provided that such advisory services shall not
require more than 15 hours in any month. The Company shall reimburse Executive
for all travel and other expenses which he incurs in connection with such
advisory services.
 
6
 

--------------------------------------------------------------------------------

 

Execution Copy
 
     (e) At the option of the Board of Directors of the Company, payment of the
Annual Contract Pension shall cease and the right of Executive and Executive’s
Successor to all future such payments shall be forfeited if Executive shall,
without the written consent of the chief executive officer of the Company,
render services to any corporation or other entity engaged in any activity, or
himself engage in any activity, which is competitive to any material extent with
the business in which the Company or any of its subsidiaries shall be engaged at
Executive’s separation from service and in which the Company or any such
subsidiary shall still be engaged at the date such services or activity is
rendered or engaged in by Executive.
 
     (f) The benefits under this Section 6(f) are conditioned upon Executive’s
compliance with Section 13 below and with Executive’s other continuing
obligations under Section 9 below. Beginning on Executive’s separation from
service, the Company at its sole expense shall provide, in accordance with the
provisions set forth below, medical coverage for Executive and his Dependents
(as hereinafter defined) during his lifetime and following Executive’s death,
for Executive’s surviving Dependents during their respective lifetimes. As used
herein, the term “Dependents” shall mean Executive’s spouse and each child or
stepchild of Executive.
 
     (i) Subject to (ii) and (iii) below, the medical coverage to be provided
hereunder shall consist of the same coverages and benefits as provided under the
terms of the hospitalization, medical and dental plans maintained by the Company
for its U.S. employees who are not covered by a collective bargaining agreement
(the “Company’s Medical Plans”), as in effect immediately prior to Executive’s
separation from service.
 
     (ii) If prior to Executive’s separation from service any of the Company’s
Medical Plans is amended following the occurrence of a Change in Control (as
defined in the Bonus Plan) to eliminate any coverage or benefit previously
provided under such Plan, or to make any coverage or benefit so provided
available on terms less favorable to Executive than those in effect prior to
such amendment, such coverage or benefit, as provided under the terms of the
Plan in effect immediately prior to such amendment, shall be included in the
medical coverage to be provided under this Section 6(f).
 
     (iii) If at any time after Executive’s separation from service any of the
Company’s Medical Plans is amended to add any coverage or benefit that was not
provided under such Plan immediately prior to Executive’s separation from
service, or to provide any coverage or benefit on terms more favorable than
those applicable to Executive, or to any of his surviving Dependents, under the
Plan as in effect immediately prior to Executive’s separation from service, the
coverage or benefit so added or so modified shall be included in the medical
coverage to be provided under this Section 6(f), commencing as of the effective
date of such amendment. As soon as practicable after any amendment is made to
any of the Company’s Medical Plans after Executive’s separation from service,
the Company shall furnish to Executive (or, in the case of any such amendment
that is made after the Executive’s death, to each of his surviving Dependents),
a revised Summary Plan Description for such Plan and copies of any other written
notices that the Company furnishes to its employees explaining the changes made
to the Plan pursuant to such amendment.
 
7
 

--------------------------------------------------------------------------------

 

Execution Copy
 
     (iv) The coverages and benefits to be provided hereunder shall be provided
upon the same terms and conditions (including required deductibles, co-payments
and annual and lifetime maximum benefits) as would have applied to Executive, or
to his surviving Dependents, if such coverages and benefits had been provided
under the Company’s Medical Plans as in effect on the date or dates applicable
hereunder, other than any provision therein requiring an employee or his spouse
or other dependents to make payments to the Company, by payroll deduction or
otherwise, towards the cost of their coverage under such Plan.
 
     (v) At the Company’s option, the coverages and benefits to be provided
hereunder may be provided through insurance, or by the Company directly paying,
or reimbursing Executive or any of his Dependents for his or her payment of,
expenses covered under this Section 6(f), so long as any such reimbursements are
made within 12 months of the date on which the expense was incurred.
Notwithstanding the foregoing, during any period after Executive’s separation
from service in which any payments otherwise required to be made to Executive or
for his benefit must be delayed pursuant to Section 7(a) hereof, the coverages
and benefits to be provided under this clause (v) shall be provided only by the
Company reimbursing Executive or any of his Dependents for his or her payment of
expenses covered under this Section 6(f).
 
     (vi) The Company’s obligation to provide any coverage or benefit otherwise
required under this Section 6(f) shall be reduced to the extent that such
coverage or benefit has been or will be provided under (A) any policy of
insurance maintained by Executive or any of his Dependents, (B) any plan,
program or insurance policy maintained by a subsequent employer of Executive or
by an employer of any of Executive’s Dependents, or (C) the provisions of any
federal or state law. However, neither Executive nor any of his Dependents shall
be required to obtain any hospitalization, medical or dental coverage from any
source referred to in clause (A), (B) or (C) of the preceding sentence as a
condition for eligibility for the medical coverage to be provided under this
Section 6(f).
 
     (vii) Notwithstanding any other provision herein, medical coverage provided
pursuant to this Section 6(f) for any Dependent who is a child of Executive
shall cease (A) as of the end of the calendar year in which such child attains
age 18, or (B), if such child is a “student”, as defined in section 151(c)(4) of
the Internal Revenue Code of 1986, as amended (or any successor provision
thereto) during the calendar year referred to in clause (A), as of the end of
the earlier of (x) the calendar year in which such child attains age 23, or (y)
the calendar year in which such child ceases to be a “student”, as so defined.
 
     (viii) The amount of expenses eligible for reimbursement or the amount of
coverage or in-kind benefits provided under this Section 6(f) during any Fiscal
Year may not affect the amount of expenses eligible for reimbursement or the
amount of coverage or in-kind benefits provided under this Section 6(f) for any
other Fiscal Year.
 
8
 

--------------------------------------------------------------------------------

 

Execution Copy
 
     ss.7. Code Sections 409A and 4999.
 
     (a) Delay in Payment. Notwithstanding any provision in this Agreement to
the contrary, any payment otherwise required to be made hereunder to Executive
or for his benefit at any date (including without limitation any reimbursement
required to be paid to Executive or to any of his Dependents pursuant to Section
6(f)(v) hereof) shall be delayed for such period of time as may be necessary to
meet the requirements of section 409A(a)(2)(B)(i) of the Code. On the earliest
date on which any payments so delayed can be made without violating the
requirements of section 409A(a)(2)(B)(i) of the Code (the “Delayed Payment
Date”), there shall be paid to Executive (or if Executive has died, to
“Executive’s Successor”) (as the quoted term is defined in Section 6(a) hereof),
in a single cash lump sum, an amount equal to the aggregate amount of all
payments delayed pursuant to the preceding sentence, plus interest thereon at
the Delayed Payment Interest Rate (as defined below) computed from the date on
which each such delayed payment otherwise would have been made to Executive
until the Delayed Payment Date. For purposes of the foregoing, the “Delayed
Payment Interest Rate” shall mean the national average annual rate of interest
payable on jumbo six month bank certificates of deposit, as quoted in the
business section of the most recently published Sunday edition of the New York
Times preceding the date as of which Executive is treated as having incurred a
“separation from service” for purposes of section 409A(a)(2)(B)(i).
 
     (b) Section 4999 Excise Tax. In the event that it shall be determined that
any benefit provided or payment made by the Company to or for the benefit of
Executive, whether paid or payable or distributed or distributable pursuant to
the terms of an agreement, plan, program, arrangement or otherwise (a
“Payment”), would subject Executive to an obligation to pay an excise tax
imposed by Section 4999 of the Code or any interest or penalties related to such
excise tax (such excise tax, together with any such interest and penalties, are
hereinafter collectively referred to as the “Excise Tax”), then Executive shall
be entitled to receive an additional payment (a “Gross-Up Payment”) in an amount
such that after payment by Executive of all taxes (including any interest or
penalties imposed with respect to such taxes), including, without limitation,
any income taxes and Excise Tax imposed upon the Gross-Up Payment, Executive
retains an amount of the Gross-Up Payment equal to the Excise Tax imposed upon
the Payments. For purposes of clarification and without limiting the effect of
the foregoing, it is intended that Executive should be responsible for regular
federal, state and local income and employment taxes and for any taxes incurred
under Section 409A of the Code with respect to any Payment to which this Section
7 applies.
 
     Subject to the provisions below, all determinations required to be made
with respect to Executive, including whether a Gross- Up Payment is required and
the amount of such Gross-Up Payment and the assumptions not specified herein to
be used in arriving at such determinations, shall be made by a nationally
recognized accounting firm proposed by the Company and reasonably acceptable to
Executive (the “Firm”). In making such determination with respect to any matter
that is uncertain, the Firm shall adopt the position that it believes more
likely than not would be adopted by the Internal Revenue Service (“IRS”). The
Firm shall provide detailed supporting calculations with respect to its
determination both to the Company and Executive. All fees and expenses of the
Firm shall be borne by the Company. If the Firm determines that no Excise Tax is
payable by Executive it shall furnish Executive with a written opinion that
failure to report the Excise Tax on Executive’s applicable federal income tax
return would not result in the imposition of a negligence or similar penalty.
Any determination by the Firm shall be final, binding and conclusive upon the
Company and Executive, except as provided in the following sentences of this
paragraph (b).
 
     As a result of uncertainty in the application of Section 4999 of the Code
at the time of the initial determination by the Firm hereunder, it is possible
that Gross-Up Payments which will not have been made by the Company should have
been made (“Underpayment”) or that Gross-Up Payments which have been made by the
Company should not have been made (“Excess Gross-Up Payment”).
 
9
 

--------------------------------------------------------------------------------

 

Execution Copy
 
     An Underpayment or Excess Gross-Up Payment can result from a claim by the
IRS or from a redetermination by the Firm. In the event that:
 
     (i) the IRS makes a claim and the Company exhausts its right to contest set
out below and Executive thereafter is required to make a payment of any Excise
Tax, the Firm shall promptly determine the amount of the Underpayment and such
Underpayment shall be promptly paid by the Company to or for the benefit of
Executive.
 
     (ii) the Firm determines that an Underpayment has occurred, the Firm shall
promptly determine the amount of the Underpayment, which shall be promptly paid
by the Company to or for the benefit of Executive together with a Gross-Up
Payment with respect to such Underpayment determined in accordance with the
first paragraph of this Section 7(b) hereof in the same manner as if the
Underpayment had originally been paid pursuant to such first paragraph of this
Section 7(b).
 
     (iii) if the IRS makes an Excess Gross-Up Payment determination, or the
Firm makes such determination and furnishes Executive with a written opinion
that the basis for its determination would be accepted by the IRS, Executive
shall promptly repay to the Company an amount equal to the reduction in
aggregate taxes due by Executive resulting from such determination by the IRS or
the Firm, provided that Executive shall only be required to repay any portion of
such amount that had been paid to the IRS to the extent that and when Executive
receives a refund from the IRS (or is entitled and able to utilize such amount
as a credit against other taxes due).
 
     Executive shall notify the Company in writing of any claim (including the
nature and other details of such claim) by the IRS that, if successful, would
require the payment by the Company of a Gross-Up Payment, within 10 days of such
notice. Executive shall not pay such claim prior to the expiration of the 30-day
period following the date on which Executive gives such notice to the Company
(or such shorter period ending on the date that any payment of taxes with
respect to such claim is due). If the Company notifies Executive in writing
prior to the expiration of such period that it desires to contest such claim,
Executive shall:
 
     (i) Give the Company any information reasonably requested by the Company
relating to such claim,
 
     (ii) Take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company,
 
     (iii) Cooperate with the Company in good faith in order effectively to
contest such claim, and
 
10
 

--------------------------------------------------------------------------------

 

Execution Copy
 
     (iv) Permit the Company to participate in any proceedings relating to such
claim; provided, however, that the Company shall bear and pay all costs and
expenses incurred in connection with such contest and shall indemnify and hold
Executive harmless, on an after-tax basis, for any taxes, including, without
limitation, any Excise Tax or income tax, including interest and penalties with
respect thereto, imposed as a result of such representation and payment of costs
and expenses. Without limitation on the foregoing provisions, the Company shall
control all proceedings taken in connection with such contest and, at its sole
option, may pursue or forgo any and all administrative appeals, proceedings,
hearings and conferences with the taxing authority in respect of such claim and
may, at its sole option, either direct Executive to pay the tax claimed and sue
for a refund or contest the claim in any permissible manner, and Executive
agrees to prosecute such contest to a determination before any administrative
tribunal, in a court of initial jurisdiction and in one or more appellate
courts, as the Company shall determine; provided, however, that if the Company
directs Executive to pay such claim and sue for a refund, the Company shall
advance the amount of such payment to Executive, on an interest-free basis and
shall indemnify and hold Executive harmless, on an aftertax basis, from any
taxes, including, without limitation, any Excise Tax or income tax, including
interest or penalties with respect thereto, imposed with respect to such advance
or with respect to any imputed income with respect to such advance; and further
provided that any extension of the statute of limitations relating to payment of
taxes for the taxable year of Executive with respect to which such contested
amount is claimed to be due is limited solely to such contested amount.
Furthermore, the Company’s control of the contest shall be limited to issues
with respect to which a Gross-Up Payment would be payable hereunder and
Executive shall be entitled to settle or contest, as the case may be, any other
issue raised by the IRS or any other taxing authority. Any payment pursuant to
this Section shall be paid on the same grossed-up basis as provided in the first
paragraph of this Section 7(b) hereof, and shall reflect all taxes referred to
in such paragraph of this Section 7(b). If, after the receipt by Executive of an
amount advanced by the Company pursuant to the above paragraph, Executive
becomes entitled to receive any refund with respect to such claim, Executive
shall (subject to the Company’s complying with the requirements of such
paragraph) promptly pay to the Company the amount of such refund (together with
any interest paid or credited thereon after taxes applicable thereto).
 
     If, after the receipt by Executive of an amount advanced by the Company
pursuant to the above paragraph, a determination is made that Executive shall
not be entitled to any refund with respect to such claim and the Company does
not notify Executive in writing of its intent to contest such denial of refund
prior to the expiration of 30 days after such determination, then such advance
shall be forgiven and shall not be required to be repaid and the amount of such
advance shall offset, to the extent thereof, the amount of Gross-Up Payment
required to be paid.
 
     (c) Section 409A Compliance. This Agreement is intended to comply with the
requirements of Section 409A or an exemption and shall in all respects be
administered and interpreted in accordance with Section 409A. Notwithstanding
anything in the Agreement to the contrary, distributions upon termination of
employment may only be made upon a “separation from service” as determined under
Section 409A and each installment of any payments and benefits provided to
Executive under this Agreement that would be considered to be deferred
compensation (within the meaning of Treasury Regulation Section 1.409A-1(b)(1))
will be treated as a separate “payment” for purposes of Section 409A. In the
event the parties determine that the terms of this Agreement do not comply with
Section 409A, they will negotiate reasonably and in good faith to amend the
terms of this Agreement such that it complies (in a manner that attempts to
minimize the economic impact of such amendment on Executive and the Company)
within the time period permitted by Section 409A. In no event shall the Company
be required to pay Executive any gross-up or other payment with respect to any
taxes or penalties imposed under Section 409A with respect to any benefit paid
to Executive hereunder.
 
11
 

--------------------------------------------------------------------------------

 

Execution Copy
 
     ss.8. Stock Options.
 
     Except as provided in ss. 4(c), during the period beginning on the date of
Executive’s separation from service and ending on March 9, 2014, any of
Executive’s employee stock options not yet vested under the Stock Plans
outstanding on the date of Executive’s separation from service will not be
cancelled, but will continue to vest and be and become exercisable in the manner
and at the times set forth in their grant agreements and the Stock Plans as
though Executive had not experienced a separation from service until March 9,
2014, and shall thereafter be fully vested and exercisable in full (to the
extent not theretofore exercised) until they expire by their terms.
 
     ss.9. Restrictive Covenants.
 
     (a) Covenant Not to Compete. While employed by the Company, and from the
date of separation from service until September 9, 2015, Executive shall not
render services to any corporation or other entity engaged in any activity, or
himself engage directly or indirectly in any activity, which is competitive to
any material extent with the business of the Company or any of its subsidiaries.
 
     (b) Non-Disparagement. While employed by the Company, and from the date of
separation from service until September 9, 2015 (the “Non-Disparagement
Period”), Executive shall not make any disparaging or untruthful remarks
concerning the Company or any of its subsidiaries, or their officers, directors,
employees or agents, whether acting in their individual or representative
capacities. Executive shall not be deemed to have breached Executive’s
obligations under the foregoing sentence if during Executive’s employment with
the Company Executive criticizes the job performance of employees who report to
Executive, as part of such employees’ performance reviews and evaluations,
provided such remarks are made in the ordinary course of business, not malicious
or unfounded, are not publicly made or widely disseminated and are not in
violation of Executive’s obligations to comply with laws, regulations and
Company policies and procedures. Additionally, in the event that Executive is
requested or required (by oral questions, interrogatories, requests for
information or documents, subpoena or similar process) to disclose during the
Non-Disparagement Period any information that may be disparaging, Executive
shall comply with such requests, provided that Executive shall give the Company
prompt notice of any such request so that the Company may seek an appropriate
protective order, and provided that Executive shall comply with the terms of any
protective order so obtained. Similarly, during the Non-Disparagement Period,
the Company shall not make any disparaging or untruthful remarks concerning
Executive, except that the Company shall not be deemed to have breached its
obligations hereunder: (i) if during Executive’s employment with the Company,
any Company director, employee, agent or representative criticizes Executive’s
job performance as part of performance reviews and evaluations or in response to
questions from members of management, the board of directors or Company
advisors, provided such remarks are made in the ordinary course of business, not
malicious or unfounded, are not publicly made or widely disseminated and are not
in violation of laws, regulations and Company policies and procedures, or (ii)
in the event that the Company is requested or required (by oral questions,
interrogatories, requests for information or documents, subpoena or similar
process) to disclose during the Non-Disparagement Period any information that
may be disparaging, the Company complies with such requests, provided that the
Company shall give Executive prompt notice of any such request so that Executive
may seek an appropriate protective order, and provided that the Company shall
comply with the terms of any protective order so obtained.
 
12
 

--------------------------------------------------------------------------------

 

Execution Copy
 
     (c) Non-Solicitation of Employees or Customers. While employed by the
Company, and during the Non-Disparagement Period, Executive will not (i)
indirectly or directly solicit, encourage, induce, or recruit any person who is
then an employee of the Company or any of its subsidiaries to seek or accept
employment with any other employer, or (ii) indirectly or directly solicit,
encourage, or induce any customer of the Company to become the customer of any
business that is competitive to any material extent with the business of the
Company or any of its subsidiaries.
 
     ss.10. Company’s Right to Injunctive Relief.
 
     Executive acknowledges that his services to the Company are of a unique
character, which gives them a peculiar value to the Company, the loss of which
cannot be reasonably or adequately compensated in damages in an action at law,
and that therefore, in addition to any other remedy which the Company may have
at law or in equity, the Company shall be entitled to injunctive relief for a
breach of this Agreement by Executive. The parties also acknowledge and agree
that, if, in any judicial proceeding, a court shall deem any of the restrictive
covenants in Section 9(a) or 9(c), invalid, illegal or unenforceable because its
scope is considered excessive, such restrictive covenant shall be modified so
that the scope of the restrictive covenant is reduced only to the minimum extent
necessary to render the modified covenant valid, legal and enforceable, and if
any such restrictive covenant (or portion thereof) is deemed invalid, illegal or
unenforceable in any jurisdiction, as to that jurisdiction such restrictive
covenant (or portion thereof) shall be ineffective to the extent of such
invalidity, illegality or unenforceability, without affecting in any way the
remaining restrictive covenants (or portion thereof) in such jurisdiction or
rendering that or any other restrictive covenant (or portion thereof) invalid,
illegal, or unenforceable in any other jurisdiction. The parties hereto intend
that the validity and enforceability of any provision of this Agreement shall
not affect or render invalid any other provision of this Agreement.
 
     ss.11. Inventions and Patents.
 
     All inventions, ideas, concepts, processes, discoveries, improvements and
trademarks (hereinafter collectively referred to as intangible rights), whether
patentable or registrable or not, which are conceived, made, invented or
suggested either by Executive alone or by Executive in collaboration with others
during the Term of Employment, and whether or not during regular working hours,
shall be disclosed to the Company and shall be the sole and exclusive property
of the Company. If the Company deems that any of such intangible rights are
patentable or otherwise registrable under any federal, state or foreign law,
Executive, at the expense of the Company, shall execute all documents and do all
things necessary or proper to obtain patents and/or registrations and to vest
the Company with full title thereto.
 
13
 

--------------------------------------------------------------------------------

 

Execution Copy
 
     ss.12. Trade Secrets and Confidential Information.
 
     Executive shall not, either directly or indirectly, except as required in
the course of his employment by the Company or except as required to comply with
requirements of applicable law or an order or subpoena of a court of competent
jurisdiction (as to which Executive will notify the Company reasonably in
advance of disclosure), disclose or use at any time, whether during or
subsequent to the Term of Employment, any information of a proprietary nature
owned by the Company, including but not limited to records, data, formulae,
documents, specifications, inventions, processes, methods and intangible rights
which are acquired by him in the performance of his duties for the Company and
which are of a confidential information or trade-secret nature. All records,
files, drawings, documents, equipment and the like, relating to the Company’s
business, which Executive shall prepare, use, construct or observe, shall be and
remain the Company’s sole property. Upon the termination of his employment or at
any time prior thereto upon request by the Company, Executive shall return to
the possession of the Company any materials or copies thereof involving any
confidential information or trade secrets and shall not take any material or
copies thereof from the possession of the Company.
 
     ss.13. Release.
 
     The payments and benefits under Sections 5(a)(ii), (iii), (iv) and (vi) and
6(f) are subject to the condition that Executive has delivered to the Company an
executed copy of a release substantially in the form attached hereto as Exhibit
A (with such changes as may be required under applicable law) and that such
release has become irrevocable within 30 days after the date of Executive’s
separation from service; provided that the Company will deliver to Executive an
executed copy of a release substantially in the form attached hereto as Exhibit
B (with such changes as may be required under applicable law) upon Executive’s
separation from service which shall become irrevocable simultaneously with the
irrevocability of the release executed by Executive. In that event, payment that
otherwise would have been made within such 30-day period shall be paid at the
expiration of such 30-day period; provided that any payments or benefits payable
by reason of the death of Executive shall not be subject to the condition set
forth in this Section 13.
 
     ss.14. Mergers and Consolidations; Assignability.
 
     In the event that the Company, or any entity resulting from any merger or
consolidation referred to in this ss.14 or which shall be a purchaser or
transferee so referred to, shall at any time be merged or consolidated into or
with any other entity or entities, or in the event that substantially all of the
assets of the Company or any such entity shall be sold or otherwise transferred
to another entity, the provisions of this Agreement shall be binding upon and
shall inure to the benefit of the continuing entity in or the entity resulting
from such merger or consolidation or the entity to which such assets shall be
sold or transferred. Except as provided in the immediately preceding sentence of
this ss.14, this Agreement shall not be assignable by the Company or by any
entity referred to in such immediately preceding sentence. This Agreement shall
not be assignable by Executive, but in the event of his death it shall be
binding upon and inure to the benefit of his legal representatives to the extent
required to effectuate the terms hereof.
 
14
 

--------------------------------------------------------------------------------

 

Execution Copy
 
     ss.15. Captions.
 
     The captions in this Agreement are not part of the provisions hereof, are
merely for the purpose of reference and shall have no force or effect for any
purpose whatsoever, including the construction of the provisions of this
Agreement, and if any caption is inconsistent with any provisions of this
Agreement, said provisions shall govern.
 
     ss.16. Choice of Law.
 
     This Agreement is made in, and shall be governed by and construed in
accordance with the laws of, the State of New York.
 
     ss.17. Entire Contract.
 
     This Agreement contains the entire agreement of the parties on the subject
matter hereof except that the rights of the Company hereunder shall be deemed to
be in addition to and not in substitution for its rights under the Company’s
standard printed form of “Employee’s Secrecy and Invention Agreement” or
“Employee Agreement” if heretofore or hereafter entered into between the parties
hereto so that the making of this Agreement shall not be construed as depriving
the Company of any of its rights or remedies under any such Secrecy and
Invention Agreement or Employee Agreement. This Agreement may not be changed
orally, but only by an agreement in writing signed by the party against whom
enforcement of any waiver, change, modification, extension or discharge is
sought.
 
     ss.18. Notices.
 
     All notices given hereunder shall be in writing and shall be sent by
registered or certified mail or overnight delivery service such as Federal
Express or delivered by hand, and, if intended for the Company, shall be
addressed to it (if sent by mail or overnight delivery service) or delivered to
it (if delivered by hand) at its principal office for the attention of the
Secretary of the Company, or at such other address and for the attention of such
other person of which the Company shall have given notice to Executive in the
manner herein provided, and, if intended for Executive, shall be delivered to
him personally or shall be addressed to him (if sent by mail or overnight
delivery service) at his most recent residence address shown in the Company’s
employment records or at such other address or to such designee of which
Executive shall have given notice to the Company in the manner herein provided.
Each such notice shall be deemed to be given on the date on which it is mailed
or received by the overnight delivery service or, if delivered personally, on
the date so delivered.
 
15
 

--------------------------------------------------------------------------------

 

Execution Copy
 
     IN WITNESS WHEREOF, the parties hereto have executed this Amended and
Restated Employment Agreement as of the day and year first above written.
 

PALL CORPORATION ERIC KRASNOFF     By:    /s/ Robert Kuhbach      /s/ Eric
Krasnoff                   Robert Kuhbach  


16
 

--------------------------------------------------------------------------------

 

Execution Copy
 
Exhibit A
 
GENERAL RELEASE
 
1. Release of Claims and Waiver of Rights.
 
(a) In consideration of any payments and benefits being provided to me under
Sections 5(a)(ii), (iii), (iv) and (vi), and 6(f) of the employment agreement
(the “Employment Agreement”) dated July 20, 2005, as it may have been amended to
the date hereof, between me and Pall Corporation (the “Company”), those payments
and benefits being good and valuable consideration, the adequacy and sufficiency
of which are acknowledged by me (the “Payments”), I, Eric Krasnoff, hereby
release, remise and acquit Company, its present and past parents, subsidiaries
and affiliates, their successors, assigns, benefit plans and/or committees, and
their respective present or past officers, directors, managers, supervisors,
employees, shareholders, attorneys, advisors, agents and representatives in
their individual and corporate capacity, and their successors and assigns (the
“Releasees”), from, and hold them harmless against, any and all claims,
obligations, or liabilities (including attorneys, fees and expenses), asserted
or unasserted, known or unknown, that I, my heirs, successors or assigns have or
might have, which have arisen by reason of any matter, cause or thing whatsoever
on or prior to the date on which this General Release is signed.
 
(b) The terms “claims, obligations, or liabilities” (whether denominated claims,
demands, causes of action, obligations, damages or liabilities) include, but are
not limited to, any and all claims under any contract with the Company, claims
of age, disability, race, religion, national origin, sex, retaliation, and/or
other forms of employment discrimination, breach of express or implied contract,
breach of employee handbook, practices or procedures, libel, slander,
intentional tort or wrongful dismissal, claims for reinstatement or
reemployment, arising under any federal, state, or local common or statutory
law; claims for unpaid salary, commission or fringe benefits; or any other
statutory claim before any state or federal court, tribunal or administrative
agency, arising out of or in any way related to my employment relationship with
the Company and its affiliates and the termination of that relationship. I will
not file or permit to be filed on my behalf any such claim.
 
(c) This General Release constitutes, among other things, a waiver of all rights
and claims I may have under the Age Discrimination in Employment Act of 1967 (29
U.S.C. 621, et seq.) (“ADEA”), the Americans with Disabilities Act of 1990, the
Family and Medical Leave Act of 1993, Title VII of the United States Civil
Rights Act of 1964, all as amended including the amendment set forth in 42
U.S.C. § 1981 concerning damages in cases of intentional discrimination in
employment, the New York State Human Rights Law, including N.Y. Exec. Law § 296,
the New York City Human Rights Law, including § 8-107 of the Administration Code
and Charter of New York City, and the New York Labor Law, and any other
comparable national or state laws, all as amended.
 
(d) Notwithstanding the preceding paragraph (c) or any other provision of this
Agreement, this General Release is not intended to interfere with my right to
file a charge with the Equal Employment Opportunity Commission (the “EEOC”) in
connection with any claim I believe I may have against the Company or its
affiliates. However, by executing this General Release, I hereby waive the right
to recover in any proceeding I may bring before the EEOC or any state human
rights commission or in any proceeding brought by the EEOC or any state human
rights commission on my behalf. In addition, this General Release is not
intended to interfere with my right to challenge that my waiver of any and all
ADEA claims pursuant to this General Release is a knowing and voluntary waiver,
notwithstanding my specific representation that I have entered into this General
Release knowingly and voluntarily.  
 
17
 

--------------------------------------------------------------------------------

 

Execution Copy
 
(e) This General Release is for any relief, no matter how denominated,
including, but not limited to, injunctive relief, wages, back pay, front pay,
compensatory damages, or punitive damages.
 
(f) This General Release shall not apply to any rights in the nature of
indemnification or payments under applicable directors and officers insurance
policies which I may have with respect to claims against me relating to or
arising out of my employment with the Company and its affiliates or my service
on their respective boards of directors, or any vested benefit to which I am
entitled under any tax qualified pension plan of the Company or its affiliates,
COBRA continuation coverage benefits or any other similar benefits required to
be provided by statute. Notwithstanding anything to the contrary contained in
this Section 1, I do not release any of the Releasees from the Company’s
obligation to timely provide me with all payments and benefits to which I am
entitled pursuant to the terms of the Employment Agreement, or any other
obligations of the Company under the Employment Agreement.
 
2. Continued Cooperation. In consideration of the Payments, I also agree to
fully cooperate with the Company with respect to any reasonable assistance the
Company may request from me upon reasonable notice to me, including but not
limited to in connection with any legal claims, demands, or causes of action
against the Company which relate to or are based on events that arose during the
period of my employment with the Company. The Company shall pay me for such
cooperation, at an hourly rate, calculated on the basis of my regular salary
(not including bonus or any benefits) immediately prior to the termination of my
employment with the Company, for each hour of assistance that I provide to the
Company at its request, and shall reimburse me for all expenses I reasonably
incur in connection with such cooperation, provided I deliver to the Company an
invoice(s) in respect of such amounts, which invoice details with reasonable
sufficiency the assistance provided and the number of hours spent providing such
assistance. Notwithstanding the foregoing, in no case shall the Company require
me to provide such assistance on more than 20 days in any year, nor shall the
Company require me to travel outside the United States to provide such
assistance. A condition for me providing any such assistance is that the Company
shall agree to indemnify me for any and all liability I may incur in connection
with providing such assistance to the same extent as if I was still an executive
officer of the Company.
 
3. Representations and Covenants. I hereby represent and agree to all of the
following:
 
(a) I have carefully read this General Release.
 
(b) I understand it fully.
 
(c) I am freely, voluntarily and knowingly releasing the Releasees in accordance
with the terms contained above.
 
18
 

--------------------------------------------------------------------------------

 

Execution Copy
 
(d) Before executing this General Release, I had twenty-one (21) days to
consider my rights and obligations under this General Release.
 
(e) The period of time I had to consider my rights and obligations under this
General Release was reasonable.
 
(f) Before signing this General Release, I was advised to consult with an
attorney and given a reasonable period of time to do so and in executing this
General Release have not relied on any representation or statement not set forth
herein.
 
(g) Execution of this General Release and the General Release becoming
enforceable (in accordance with paragraph (h) below) within 30 days from the
date of my “separation from service” (as determined under Section 409A of the
Internal Revenue Code of 1986, as amended, and the rules and regulations issued
thereunder) is a condition to the Payments, which payments and benefits are in
addition to anything of value to which I am already entitled to receive from the
Company and its affiliates.
 
(h) For a period of seven (7) days following the date on which I sign this
General Release, I may revoke it. Any such revocation must be made in writing
and received by the Corporate Secretary of the Company, by the seventh day
following the date on which I sign this General Release. The Company’s
obligation to pay the consideration as set forth in Section 1 above shall not
become effective or enforceable until this seven (7) day revocation period has
expired without my having exercised my right to revoke.
 
(i) I have reported to the Company any and all work-related injuries incurred by
me during my employment by the Company.
 
(j) There are no pending lawsuits, charges, employee dispute resolution
proceedings, administrative proceedings or other claims of any nature
whatsoever, that I have brought (and which are pending) against any Releasee, in
any state or federal court, before any agency or other administrative body or in
any other forum.
 
(k) I am not aware of any material violation of any laws or Company policies or
procedures by a Company employee or officer that has not been reported to
Company officials, including but not limited to the head of the Audit Committee,
the Chief Financial Officer, the Chief Compliance Officer and the Internal Audit
Department.
 
(l) My obligations under the Employee Agreement (attached hereto) including my
obligations under the sections entitled Covenant Not to Compete,
Non-Disparagement, Non-Solicitation, Inventions and Patents, Trade Secrets and
Confidential Information, are reasonable, are necessary to protect legitimate
interests of the Company, and continue beyond the termination of my employment
and the execution of this General Release. If I violate my obligations under the
Employee Agreement and such violation causes material harm to the Company, I
understand that, in addition to other relief to which the Company may be
entitled, the Company shall be entitled to cease providing the Payments and
benefits provided to me pursuant to Section 1 above unless such violation is
cured (if capable of being cured) within 30 days of notification by the Company
to me of such violation (and, following such cure, all suspended payments shall
be made in a single lump sum), and this General Release will remain in full
force and effect.
 
19
 

--------------------------------------------------------------------------------

 

Execution Copy
 
(m) If I should hereafter make any claim or demand or commence or threaten to
commence any action, claim or proceeding against the Releasees with respect to
any matter, cause or thing which is the subject of the release under Section 1
of this General Release, this General Release may be raised as a complete bar to
any such action, claim or proceeding, and the applicable Releasee may recover
from me all costs incurred in connection with such action, claim or proceeding,
including attorneys’ fees.
 
(n) If any provision of this General Release is declared illegal, invalid, or
unenforceable by any court of competent jurisdiction and cannot be modified to
be enforceable, such provisions will immediately become null and void, leaving
the remainder of this General Release in full force and effect.
 
(o) Except as necessary to enforce my rights under this General Release or
except as required to comply with requirements of applicable law or an order or
subpoena of a court of competent jurisdiction (as to which I will notify the
Company reasonably in advance of disclosure) or except to the extent such
information has become public knowledge, I shall keep confidential and not
disclose to any person, other than my spouse or attorneys, accountants and/or
tax advisors who shall be obligated to and agree to keep confidential, the
existence, nature and terms of this General Release, the amount and fact of any
payment to me, any and all discussions, communications, and correspondence
leading to this General Release and any and all events, conduct, statements
and/or communications giving rise to or relating in any way to any and all
claims, obligations or liabilities, I have or may have. This General Release
shall not be construed as an admission by the Company or any other Releasee of
any liability whatsoever for any damages, injuries or other claims, obligations
or liabilities alleged or which may be alleged by me.
 
(p) This General Release shall be governed by and construed in accordance with
the laws of the State of New York, without regard to conflicts of laws
principles.
 
4. Declaration. I declare under penalty of perjury under the laws of the State
of New York that the foregoing is true and correct.
 

        Date:       Eric Krasnoff         Acknowledged before me this   
                                 ________________, NOTARY PUBLIC


 
20
 

--------------------------------------------------------------------------------

 

Execution Copy
 
Exhibit B
 
GENERAL RELEASE
 
     1. Release of Claims and Waiver of Rights.
 
     (a) Pursuant to the Amended and Restated Employment Agreement dated January
[___], 2011, between Eric Krasnoff (“Executive”) and Pall Corporation (the
“Company”) (the “Employment Agreement”), the Company, on behalf of itself and
its affiliates, successors and assigns, hereby releases, remises and acquits
Executive and her heirs, successors and assigns (the “Releasees”), from, and
holds them harmless against, any and all claims, obligations, or liabilities
(including attorneys, fees and expenses), asserted or unasserted, known or
unknown, that it, its affiliates, successors or assigns has or might have, which
have arisen by reason of any matter, cause or thing whatsoever on or prior to
the date on which this General Release is signed.
 
     (b) The terms “claims, obligations, or liabilities” (whether denominated
claims, demands, causes of action, obligations, damages or liabilities) include,
but are not limited to, any and all claims under any contract with Executive,
breach of express or implied contract, breach of employee handbook, practices or
procedures, libel, slander or intentional tort, arising under any federal,
state, or local common or statutory law or any other statutory claim before any
state or federal court, tribunal or administrative agency, arising out of or in
any way related to Executive’s employment relationship with the Company and its
affiliates and the termination of that relationship. The Company will not file
or permit to be filed on its behalf any such claim.
 
     (c) Notwithstanding anything to the contrary contained in this Section 1,
(i) the Company does not release any of the Releasees from Executive’s
obligations under the Employment Agreement and (ii) nothing in this General
Release shall affect, or constitute a waiver by the Company of, any of its
rights or obligations to recoup any compensation of whatever kind paid by the
Company or any of its affiliates at any time to Executive to the fullest extent
such recoupment is required by applicable law or to the minimum extent required
by listing standards (or any Company policy implementing such listing standards)
adopted pursuant to Section 10D of the Securities Exchange Act of 1934, as it
may be amended.
 
     2. Representations and Covenants. The Company hereby represents and agrees
to all of the following:
 
     (a) If the Company should hereafter make any claim or demand or commence or
threaten to commence any action, claim or proceeding against the Releasees with
respect to any matter, cause or thing which is the subject of the release under
Section 1 of this General Release, this General Release may be raised as a
complete bar to any such action, claim or proceeding, and the applicable
Releasee may recover from the Company all costs incurred in connection with such
action, claim or proceeding, including attorneys’ fees.
 
     (b) This General Release shall be governed by and construed in accordance
with the laws of the State of New York, without regard to conflicts of laws
principles.
 
21
 

--------------------------------------------------------------------------------

 

Execution Copy
 
     3. Declaration. The Company declares under penalty of perjury under the
laws of the State of New York that the foregoing is true and correct.
 

Signature:                       Date:                 Name:                
Acknowledged before me this  __________ day of   _______________,   __________  
  NOTARY PUBLIC  


 
22
 

--------------------------------------------------------------------------------

 

Execution Copy
 
PALL CORPORATION
 
2004 EXECUTIVE INCENTIVE BONUS PLAN
 
-----
 
1. PURPOSE
 
     This document sets forth the Pall Corporation 2004 Executive Incentive
Bonus Plan as adopted by the Compensation Committee of the Board of Directors on
October 16, 2003 effective for the fiscal year beginning August 3, 2003 and
subsequent fiscal years, approved by shareholders at the Annual Meeting on
November 19, 2003 and amended by the Board of Directors, acting by its
Compensation Committee, on July 19, 2005 and January 18, 2006.
 
     The purpose of the Plan is to encourage greater focus on performance among
the key executives of the Corporation by relating a significant portion of their
total compensation to the achievement of annual financial objectives.
 
2. CERTAIN DEFINITIONS
 
     As used herein with initial capital letters, the following terms shall have
the following meanings:
 
     "AVERAGE EQUITY" shall mean, for any Fiscal Year, the average of
stockholders' equity as shown on the fiscal year-end consolidated balance sheet
of the Corporation and its subsidiaries as of the end of such Fiscal Year and as
of the end of the immediately preceding Fiscal Year except that the amounts
shown on said balance sheets as "Accumulated other comprehensive" income or
loss, as the case may be, shall be disregarded.
 
     "BASE SALARY" shall mean, with respect to any Executive and for any Fiscal
Year, the annual rate of base salary in effect for the Executive as of the first
day of such year or, if later, as of the first day of the Executive's Term of
Employment, as determined under the Executive's Employment Agreement.
 
     "BOARD OF DIRECTORS" shall mean the Board of Directors of the Corporation.
 
     "BONUS" shall mean the bonus payable to an Executive under this Plan for
any Fiscal Year.
 
     "CEO" shall mean the Chief Executive Officer of the Corporation.
 
     "CHANGE IN CONTROL" means the occurrence of any of the following:
 
     (a) the "Distribution Date" as defined in Section 3 of the Rights Agreement
dated as of November 17, 1989 between the Corporation and United States Trust
Company of New York as Rights Agent, as amended by Amendment No. 1 thereto dated
April 20, 1999, and as the same may have been further amended or extended to the
time in question or in any successor agreement (the "Rights Agreement"); or
 
 
23
 

--------------------------------------------------------------------------------

 

Execution Copy
 
     (b) any event described in Section 11(a)(ii)(B) of the Rights Agreement; or
 
     (c) any event described in Section 13 of the Rights Agreement; or
 
     (d) the date on which the number of duly elected and qualified directors of
the Corporation who were not either elected by the Board of Directors or
nominated by the Board of Directors or its Nominating Committee for election by
the shareholders shall equal or exceed one-third of the total number of
directors of the Corporation as fixed by its by-laws; provided, however, that no
Change in Control shall be deemed to have occurred, and no rights arising upon a
Change in Control as provided in Section 6 shall exist, to the extent that the
Board of Directors so determines by resolution adopted prior to the Change in
Control.
 
     "CODE" shall mean the Internal Revenue Code of 1986, as amended.
 
     "COMMITTEE" shall mean the Compensation Committee of the Board of
Directors.
 
     "CORPORATION" shall mean Pall Corporation.
 
     "COVERED EXECUTIVE" shall mean, with respect to any Fiscal Year, each
individual who is a "Covered Employee" of the Corporation for such year for the
purpose of section 162(m) of the Code.
 
     "EMPLOYMENT AGREEMENT" shall mean, with respect to any executive employee
of the Corporation, an employment agreement between the Corporation and such
employee which provides that the employee shall be eligible to receive annual
bonuses under this Plan.
 
     "EXECUTIVE" shall mean an executive employee of the Corporation with whom
the Corporation has entered into an Employment Agreement.
 
     "FISCAL YEAR" shall mean the fiscal year of the Corporation ending on July
31, 2004, and each subsequent fiscal year of the Corporation.
 
     "MAXIMUM R.O.E. TARGET" shall mean, for any Fiscal Year, the Return on
Equity that must be achieved or exceeded in order for the Performance Percentage
for the year to equal 100%, as determined by the Committee prior to the first
day of such year or within such period of time thereafter as may be permitted
under the regulations issued under ss.162(m) of the Code.
 
     "MINIMUM R.O.E. TARGET" shall mean, for any Fiscal Year, the Return on
Equity that must be exceeded in order for any Bonus to be paid to any Executive
for the year, as determined by the Committee prior to the first day of such year
or within such period of time thereafter as may be permitted under the
regulations issued under ss.162(m) of the Code.
 
 
24
 

--------------------------------------------------------------------------------

 

Execution Copy
 
     "NET EARNINGS" shall mean, for any Fiscal Year, the after-tax consolidated
net earnings of the Corporation and its subsidiaries, either (i) as certified by
the Corporation's independent auditors for inclusion in the annual report to
shareholders ("Annual Report") for such year or (ii) as reported to such
auditors by the chief financial officer of the Corporation at a meeting of the
Corporation's Audit Committee, held prior to the date on which the Corporation's
annual report on Form 10-K for such year is filed with the U.S. Securities and
Exchange Commission, and accepted by the auditors at such meeting (including any
adjournment thereof) subject only to events occurring after that meeting and
prior to the auditors' written certification of the financial statements for the
year, but in either case adjusted so as to eliminate the effects of (I) any
decreases in or charges to earnings for (a) the translational effect of foreign
currency exchange rates, (b) any acquisitions, divestitures, discontinuance of
business operations, restructuring or any other special charges, (c) the
cumulative effect of any accounting changes, and (d) any "extraordinary items"
as determined under generally accepted accounting principles, to the extent such
decreases or charges referred to in clauses (a) through (d) are separately
disclosed in the Corporation's Annual Report for the year and (II) any increase
in earnings for the translational effect of foreign currency exchange rates.
 
     "PLAN" shall mean the Pall Corporation Executive Incentive Bonus Plan, as
set forth herein and as amended from time to time.
 
     "RETURN ON EQUITY" shall mean, for any Fiscal Year, the percentage
determined by dividing the Net Earnings for the year by the Average Equity for
the year.
 
     "TARGET BONUS PERCENTAGE" shall mean, with respect to any Executive, the
target bonus percentage specified for such Executive in his or her Employment
Agreement.
 
3. DETERMINATION OF BONUS AMOUNTS
 
     For each Fiscal Year falling in whole or in part within an Executive's Term
of Employment, as defined in his or her Employment Agreement, the Executive
shall be entitled to receive a Bonus in an amount determined in accordance with
the provisions of this Section 3, subject, however, to the provisions of Section
4.
 
     (a) The amount of the Bonus payable to an Executive for each such Fiscal
Year shall be equal to (i) the Target Bonus Percentage of the Executive's Base
Salary for such year, multiplied by (ii) the Performance Percentage for such
year, as determined under (b) below.
 
     (b) The Performance Percentage for any Fiscal Year shall be determined in
accordance with the following provisions:
 
          (i) If the Return on Equity equals or exceeds the Maximum R.O.E.
Target for the year, the Performance Percentage for the year shall be 100%.
 
          (ii) If the Return on Equity equals or is less than the Minimum R.O.E.
Target for the year, the Performance Percentage for the year shall be zero, and
no Bonus shall be payable under the Plan for such year to any Executive.
 
 
25
 

--------------------------------------------------------------------------------

 

Execution Copy
 
          (iii) Except as other provided in (iv) below, if the Return on Equity
is less than the Maximum R.O.E. Target for the year but exceeds the Minimum
R.O.E. Target for the year, the Performance Percentage for the year shall be
equal to the quotient resulting from dividing (A) the excess of the Return on
Equity for the year over the Minimum R.O.E. Target for the year, by (B) the
excess of the Maximum R.O.E. Target for the year over the Minimum R.O.E. Target
for the year.
 
          (iv) At the time it establishes the Minimum and Maximum R.O.E. Targets
for any Fiscal Year beginning on or after August 3, 2003, the Committee may also
(A) establish one or more R.O.E. targets (each, an "Intermediate R.O.E. Target")
for such year that are greater than the Minimum R.O.E. Target but less than the
Maximum R.O.E. Target for such year, and (B) determine the Performance
Percentage that will apply if the Return on Equity exceeds the Minimum R.O.E.
Target, or equals any of the Intermediate R.O.E. Targets established for such
year. If one or more Intermediate R.O.E. Targets are established for any such
Fiscal Year and the Return on Equity for such year exceeds the Minimum R.O.E
Target or any Intermediate R.O.E Target established for the year (the "Achieved
Target") but is less than the next highest Intermediate R.O.E Target established
for the year (the "Next Highest Target"), the Performance Percentage for such
year shall be equal to the Performance Percentage that would apply if the Return
on Equity were equal to the Achieved Target, plus the percentage resulting from
multiplying (1) the excess of the Performance Percentage that would apply if the
Return on Equity were equal to the Next Highest Target, over the Performance
Percentage that would apply if the Return on Equity were equal to the Achieved
Target , by (2) the percentage resulting from dividing (x) the excess of the
Return on Equity over the Achieved Target, by (y) the excess of the Next Highest
Target over the Achieved Target. If the Return on Equity for the year exceeds
the highest Intermediate R.O.E. Target for the year but is less than the Maximum
R.O.E. Target for the year, the Performance Percentage for the year shall be
determined in the manner described in the preceding sentence but for this
purpose, the Maximum R.O.E. Target for the year shall be treated as the Next
Highest Target for the year.
 
     (c) If an Executive's Term of Employment commences after the start of a
Fiscal Year, or ends prior to the close of a Fiscal Year, the amount of the
Bonus payable to the Executive for the Fiscal Year in which the Executive's Term
of Employment commences, or for the Fiscal Year in which the Executive's Term of
Employment ends, as determined in accordance with the other applicable
provisions of the Plan, shall be prorated on the basis of the number of days of
such Fiscal Year that fall within the Executive's Term of Employment; provided,
however, that (i) if an Executive's Term of Employment ends within 5 days prior
to the close of a Fiscal Year, there shall be no proration and the Executive
shall be entitled to receive the entire amount of the Bonus payable to the
Executive for such year, as determined in accordance with such other provisions,
and (ii) if the Executive's Term of Employment ends within 5 days following the
start of a Fiscal Year, the Executive shall not be entitled to receive any Bonus
with respect to such Fiscal Year.
 
26
 

--------------------------------------------------------------------------------

 

Execution Copy
 
4. ADJUSTMENT OF AND LIMITATION ON BONUS AMOUNTS
 
     The amount of the Bonus otherwise payable to an Executive for any Fiscal
Year in accordance with Section 3 shall be subject to the following adjustments
and limitation:
 
     (a) The Committee may, in its discretion, reduce the amount of the Bonus
otherwise payable to any Executive in accordance with Section 3, (i) to reflect
any decreases in or charges to earnings that were not taken into account in
determining Net Earnings for the year pursuant to clause (a), (b), (c) or (d)
contained in the definition of such term in Section 2, (ii) to reflect any
credits to earnings for extraordinary items of income or gain that were taken
into account in determining Net Earnings for the year, (iii) to reflect the
Committee's evaluation of the Executive's individual performance, or (iv) to
reflect any other events, circumstances or factors which the Committee believes
to be appropriate in determining the amount of the Bonus to be paid to the
Executive for the year.
 
     (b) The Committee may, in its discretion, increase the amount of the Bonus
otherwise payable to any Executive who is not a Covered Executive, as determined
under Section 3, to reflect the Committee's evaluation of the Executive's
individual performance, or to reflect such other circumstances or factors as the
Committee believes to be appropriate in determining the amount of the Bonus to
be paid to the Executive for the year. The Committee shall not have any
discretion to increase the amount of the Bonus payable to any Covered Executive
for the year, as determined under Section 3.
 
     (c) Notwithstanding any other provision herein to the contrary, the amount
of the Bonus otherwise payable to any Executive for any Fiscal Year beginning on
or after August 3, 2003, shall not exceed the lesser of (i) $2.0 million and
(ii) 150% of the Executive's Base Salary for such Fiscal Year.
 
5. PAYMENT OF BONUSES
 
     The Bonus payable to an Executive for any Fiscal Year shall be paid in
accordance with the following provisions:
 
     (a) Except as otherwise provided in (b) or (c) below,
 
          (i) if the Executive is not a Covered Executive for such year, not
less than 50% of the amount of the Executive's Bonus shall be paid to the
Executive on such date following the close of such year, not later than the date
on which the Corporation files its Form 10-K Annual Report with the Securities
and Exchange Commission, as the Committee in its discretion shall determine (the
first "Bonus Payment Date"), and any remaining amount of the Executive's Bonus
shall be paid to the Executive by no later than January 15 next following the
close of such year;
 
          (ii) if the Executive is a Covered Executive for such year, not less
than 50% of the amount of the Executive's Bonus shall be paid to the Executive
on the later of (x) the first Bonus Payment Date fixed by the Committee in
accordance with ss.5(a)(i) above or (y) on the first business day following the
date on which the Committee has certified in writing that all conditions for the
payment of such Bonus to the Executive for such year have been satisfied, and
any remaining amount of the Executive's Bonus shall be paid to the Executive by
no later than January 15 next following the close of such year;
 
 
27
 

--------------------------------------------------------------------------------

 

Execution Copy
 
          (iii) each amount payable to an Executive under (i) and (ii) above,
reduced by the amount of all federal, state and local taxes required by law to
be withheld therefrom, shall be paid to the Executive in the form of a single
lump sum cash payment.
 
     (b) To the extent that an Executive has elected under the applicable
provisions of the Pall Corporation Management Stock Purchase Plan (the "MSPP")
to have any part of the Bonus payable to the Executive for any Fiscal Year paid
in the form of Restricted Units to be credited to the Executive's account under
the MSPP, no cash payments shall be made to the Executive pursuant to (a) above
with respect to the part of the Executive Bonus that is subject to such
election, and the obligation of the Corporation under this Plan with respect to
payment of such part of the Executive's Bonus shall be fully discharged upon the
crediting of Restricted Units to the Executive's account under the MSPP in
accordance with the applicable provisions of such Plan.
 
     (c) To the extent that an Executive has elected under the applicable
provisions of the Pall Corporation Profit-Sharing Plan (the "Profit-Sharing
Plan") to have any part of the Bonus payable to the Executive for any Fiscal
Year reduced, and to have an amount equal to such part of the Executive's Bonus
contributed to the Profit-Sharing Plan as a 401(k) Contribution on the
Executive's behalf, an amount equal to such part of the Executive's Bonus shall
be contributed to the Profit-Sharing Plan on behalf of the Executive, and
thereupon, the obligation of the Corporation under this Plan with respect to
payment of such part of the Executive's Bonus shall be fully discharged.
However, no such contribution shall be made to the extent it would cause any
limitation applicable under the 401(k) Plan to be exceeded.
 
6. CHANGE IN CONTROL
 
     Notwithstanding any other provision in the Plan to the contrary (but
subject to the "provided, however" clause contained in the definition of "Change
in Control" in Section 2), upon the occurrence of a Change in Control, the
following provisions shall apply.
 
     (a) The amount of the Bonus payable to any Executive for the Fiscal Year in
which a Change in Control occurs shall be at least equal to the Target Bonus
Percentage of the Executive's Base Salary for such year or, in the case of any
Executive whose Term of Employment commences after the start of such year or
ends prior to the close of such year, a pro rata portion thereof determined on
the basis of the number of days of such Fiscal Year that fall within the
Executive's Term of Employment.
 
     (b) Each Executive whose Term of Employment has not ended prior to the
occurrence of a Change in Control shall be entitled to receive a Bonus for each
Contract Year (as defined in the Executive's Employment Agreement) that falls in
whole or in part within the Executive's Term of Employment and that ends after
the Fiscal Year in which the Change in Control occurs. The amount of the Bonus
payable to the Executive for each such Contract Year shall be at least equal to
the Target Bonus Percentage of the Executive's Base Salary for such Contract
Year or, in the case of any Executive whose Term of Employment ends after the
start of such Contract Year but prior to the close of such year, a pro rata
portion thereof determined on the basis of the number of days of such Contract
Year that fall within the Executive's Term of Employment.
 
 
28
 

--------------------------------------------------------------------------------

 

Execution Copy
 
     (c) The entire amount of the Bonus payable to an Executive for any Fiscal
Year or Contract Year pursuant to (a) or (b) above, reduced by the amount of all
federal, state and local taxes required to be withheld therefrom, shall be paid
to the Executive in a single cash lump sum as soon as practicable after the
close of such Fiscal Year or Contract Year, but in no event later than 2 1/2
months after the close of such Fiscal Year or Contract Year.
 
7. RIGHTS OF EXECUTIVES
 
     An Executive's rights and interests under the Plan shall be subject to the
following provisions:
 
     (a) An Executive's rights to payments under the Plan shall not be subject
in any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment, or garnishment by creditors of the Executive.
 
     (b) Neither the Plan nor any action taken hereunder shall be construed as
giving any Executive any right to be retained in the employment of the
Corporation or any of its subsidiaries.
 
8. ADMINISTRATION
 
     The Plan shall be administered by the Committee. A majority of the members
of the Committee shall constitute a quorum. The Committee may act at a meeting,
including a telephone meeting, by action of a majority of the members present,
or without a meeting by unanimous written consent. In addition to the
responsibilities and powers assigned to the Committee elsewhere in the Plan, the
Committee shall have the authority, in its discretion, to establish from time to
time guidelines or regulations for the administration of the Plan, interpret the
Plan, and make all determinations considered necessary or advisable for the
administration of the Plan.
 
     The Committee may delegate any ministerial or nondiscretionary function
pertaining to the administration of the Plan to any one or more officers of the
Corporation.
 
     All decisions, actions or interpretations of the Committee under the Plan
shall be final, conclusive and binding upon all parties. Notwithstanding the
foregoing, any determination made by the Committee after the occurrence of a
Change in Control that denies in whole or in part any claim made by any
individual for benefits under the Plan shall be subject to judicial review,
under a "de novo", rather than a deferential standard.
 
 
29
 

--------------------------------------------------------------------------------

 

Execution Copy
 
9. AMENDMENT OR TERMINATION
 
     The Board of Directors may, (acting by the Committee if the by-laws of the
Corporation so provide), with prospective or retroactive effect, amend, suspend
or terminate the Plan or any portion thereof at any time; provided, however,
that (a) no amendment, suspension or termination of the Plan shall adversely
affect the rights of any Executive with respect to any Bonus that has become
payable to the Executive under the Plan, without his or her written consent, and
(b) following a Change in Control, no amendment to Section 6, and no termination
of the Plan, shall be effective if such amendment or termination adversely
affects the rights of any Executive under the Plan.
 
10. SUCCESSOR CORPORATION
 
     The obligations of the Corporation under the Plan shall be binding upon any
successor corporation or organization resulting from the merger, consolidation
or other reorganization of the Corporation, or upon any successor corporation or
organization succeeding to substantially all of the assets and business of the
Corporation. The Corporation agrees that it will make appropriate provision for
the preservation of Executives' rights under the Plan in any agreement or plan
which it may enter into or adopt to effect any such merger, consolidation,
reorganization or transfer of assets.
 
11. GOVERNING LAW
 
     The Plan shall be governed by and construed in accordance with the laws of
the State of New York.
 
12. EFFECTIVE DATE
 
     The Plan was adopted by the Committee on October 16, 2003 effective for the
Fiscal Year beginning August 3, 2003, subject, however, to approval by the
shareholders of the Corporation at the 2003 annual meeting of the shareholders,
including any adjournment thereof.
 
 
30
 

--------------------------------------------------------------------------------

 

EXECUTION COPY
 
RELEASE
 
     1. Release of Claims and Waiver of Rights.
 
     (a) Pall Corporation (the “Company”) on behalf of itself and its
affiliates, successors and assigns, hereby releases, remises and acquits Eric
Krasnoff (“Executive”) and his heirs, successors and assigns, together with
Executive, (the “Releasees”), from, and holds them harmless against, any and all
Claims (as defined below) (including attorneys’ fees and expenses), asserted or
unasserted, known or unknown, that it, its affiliates, successors or assigns has
or might have, arising on or prior to the date on which this Release is signed.
 
     (b) The term “Claims” (whether denominated claims, demands, causes of
action, obligations, damages or liabilities) includes, and is expressly limited
to, claims arising under any federal, state, or local common or statutory law
with respect to (i) reimbursement of the Company for any expense previously
reported by Executive as a business expense or any related use of
Company-provided credit cards, and (ii) Executive’s compliance with the
Company’s policy entitled “On the Job Relationships in the Workplace”, in each
case, in connection with the inquiry described in the Company’s press release
dated January 28, 2011, attached hereto as Exhibit A (the “Inquiry”) before any
state or federal court, tribunal or administrative agency. The Company will not
file or permit to be filed on its behalf any such Claim.
 
     (c) Notwithstanding anything to the contrary contained in this Section 1,
(i) the Company does not release any of the Releasees from Executive’s
obligations under the Employment Agreement, (ii) nothing in this Release shall
affect, or constitute a waiver by the Company of, any of its rights or
obligations to recoup any compensation of whatever kind paid by the Company or
any of its affiliates at any time to Executive to the fullest extent such
recoupment is required by applicable law or to the minimum extent required by
listing standards (or any Company policy implementing such listing standards)
adopted pursuant to Section 10D of the Securities Exchange Act of 1934, as it
may be amended, and (iii) for the avoidance of doubt, the Company does not
release any of the Releasees from any claims (whether denominated claims,
demands, causes of action, obligations, damages or liabilities) it may have with
respect to any violation of law or Company policy by Executive, whether in
connection with the Inquiry or otherwise and whether or not based on facts known
to the Company as of the date hereof, other than in respect of the Claims
specified above.
 
     2. Representations and Covenants. The Company hereby represents and agrees
to all of the following:
 
     (a) If the Company should hereafter make any Claim against the Releasees ,
this Release may be raised as a complete bar to any such Claim, and the
applicable Releasee may recover from the Company all costs incurred in
connection with such Claim, including attorneys’ fees.
 
1
 

--------------------------------------------------------------------------------

 

     (b) This Release shall be governed by and construed in accordance with the
laws of the State of New York, without regard to conflicts of laws principles.
 
     3. Declaration. The Company declares under penalty of perjury under the
laws of the State of New York that the foregoing is true and correct.
 

Signature:         /s/ Robert G. Kuhbach


Date:         March 4, 2011


Name:         Robert G. Kuhbach


Acknowledged before me this 4th day of March      , 2011
 

NOTARY PUBLIC        /s/ Beth Glash


2
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
PORT WASHINGTON, N.Y., January 28, 2011 - Pall Corporation (NYSE:PLL) announced
today that Eric Krasnoff, Chairman of the Board, Chief Executive Officer and
President, intends to retire on his 60th birthday in March 2012, or earlier, on
the identification of his successors in those positions. The Board of Directors
plans to begin an executive search in the coming weeks.
 
“During his 17-year tenure as CEO, Eric has led the Company’s growth as the
architect of its global strategy, and he has produced excellent results,” said
Daniel J. Carroll, Jr., presiding lead independent director. “The Company is
strong, growing and well positioned to meet the needs of Pall customers around
the globe. The Board and Eric are committed to a smooth transition and superior
execution as we look to the next phase of Pall’s growth.”
 
Mr. Krasnoff said, “I am proud of what we have accomplished at Pall over the
years and it will be difficult to leave, but I believe it is important to begin
planning for the Company’s next chapter and mine. Over the next several months,
I will do all I can to help the Board identify the best possible leader to take
Pall to the next level. At the same time, I want to emphasize that I remain
fully engaged in the business and focused on maintaining our performance and
momentum.”
 
The announcement follows the notice to the Board by Mr. Krasnoff and the
Company’s General Counsel, Sandra Marino, on January 10, 2011, that they
intended to pursue a personal relationship. Ms. Marino has tendered her
resignation, which was accepted by the Board. Mr. Carroll said, “Sandra brought
considerable legal talent and leadership to her role as General Counsel and
Corporate Secretary, and we greatly appreciate her dedication and contribution
to Pall’s success throughout her more than six years with the company. We share
her view that, from a governance perspective, the right and necessary decision
has been made and we wish her well in her future endeavors.”
 
The Company reported that, on being informed of the matter, the Board conducted
and completed an inquiry with the assistance of outside counsel and determined
that the relationship did not have any impact on Pall’s operating or financial
results and that no Company assets were misused or misreported.
 
Effective immediately, Robert G. Kuhbach has been appointed as Senior Vice
President, General Counsel and Corporate Secretary pending a search for Ms.
Marino’s replacement. Mr. Kuhbach was employed by Dover Corporation, a
diversified global industrial manufacturing company, from February 1993 to his
retirement in December 2009. His last position at Dover was as Vice President
Finance and Chief Financial Officer, which he held from November 2002 through
July 2009. Previously, Mr. Kuhbach was Vice President, General Counsel and
Secretary of Dover for almost 10 years. Ms. Marino has agreed to remain with the
Company until February 28, 2011 to assist in the transition of her
responsibilities.
 
1
 

--------------------------------------------------------------------------------

 

Mr. Carroll said, “We are very pleased to welcome Rob as part of our leadership
team. His deep public company experience will complement our team of talented
leaders. This experienced team will continue to execute Pall’s strategic growth
plans to deliver value for customers and shareholders.”
 
About Pall Corporation
 
Pall Corporation is a filtration, separation and purification leader providing
solutions to meet the critical fluid management needs of customers across the
broad spectrum of life sciences and industry. Pall works with customers to
advance health, safety and environmentally responsible technologies. The
Company’s engineered products enable process and product innovation and minimize
emissions and waste. Pall Corporation, with total revenues of $2.4 billion for
fiscal 2010, is an S&P 500 company with more than 10,000 employees serving
customers worldwide. To see how Pall is helping enable a greener, safer, more
sustainable future, visit www.pall.com/green.
 
 
 
Investor Relations and Media Inquiries:
Pall Corporation
Patricia Iannucci
V.P. Investor Relations & Corporate Communications
516-801-9848
pat_iannucci@pall.com
 
2
 

--------------------------------------------------------------------------------